Title: From James Madison to Edmund Randolph, 14 March 1790
From: Madison, James
To: Randolph, Edmund


My dear friendN. Y. Mar. 14. 1790
I have recd. the few lines you dropped me from Baltimore, and daily expect those promised from Fredg. I am made somewhat anxious on the latter point, by the indisposition under which you were travelling.
The question depending at your departure was negatived by a very large majority, though less than stated in the Newspapers. The causes of this disproportion which exceeds greatly the estimate you carried with you can not be altogether explained. Some of them you will conjecture. Others, I reserve for conversation if the subject should ever enter into it. As far as I have heard, the prevailing sense of the people at large does not coincide with the decision, and that delay and other means might have produced a very different result.
The assumption of the State debts has of late employed most the H. of Reps. A majority of 5 agreed to the measure in Come. of the Whole. But it is yet to pass many defiles, and its enemies will soon be reinforced by N. Carolina. The event is consequently very doubtful. It could not be admissible to Virga. unless subservient to final justice, or so varied as to be more consistent with intermediate justice. In neither of these respects has Va. been satisfied, and the whole Delegation is agst. the measure except Bland!!
The substance of the secretary’s arrangements of the Debts of the Union, has been agreed to in Come. of the Whole and will probably be agreed to by the House. The number of alternatives has been reduced for the sake of greater simplicity, and a disposition appears at present, to shorten the duration of the Debt. According to the Report, the debt wd. subsist 40 or 50 years, which, considering intermediate probabilities, amounts to a perpetuity. Adieu
Js. M. Jr
Mr. Jefferson is not arrived. He has notified his acceptance & is expected here in a day or two.
